Tilson, Judge:
As to the merchandise covered by the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have entered into a stipulation in effect that the prices at the dates of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the appraised values, less any amount added under duress, and upon said stipulation these appeals were submitted for decision.
Accepting this stipulation as a statement of fact I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.